Citation Nr: 1314679	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, including pes planus, plantar fasciitis, and heel spurs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from June 1981 to February 1989.  He was subsequently in the U.S. Army Reserves, including on AD from February to May 1991, and a member of the Alabama Army National Guard, albeit with no periods of AD.  However, he had a number of days of active duty for training (ACDUTRA) each year, but only the exact dates of his ACDUTRA service in 2003 and 2004 have been verified.  He presumably also had inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The file since has been returned to the Board for further appellate consideration.  But the Board unfortunately must again remand the claims since there was not compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).



REMAND

As explained in the prior February 2011 remand, the AMC was to schedule the Veteran for a VA compensation examination for medical nexus opinions concerning the etiology of each of his alleged disabilities, including especially in terms of whether these disabilities are related or attributable to his military service.

In March 2011, he resultantly was provided a VA examination concerning these disabilities.  According to the examination report, he recounted his subjective complaints to the examiner, and the examiner provided the results of the objective physical evaluation.  But at the end of the examination report, including in the portion of the report allowing for summary findings, there are no diagnoses or opinions provided regarding the etiology of these disabilities.  Yet, in the May 2012 Supplemental Statement of the Case (SSOC) since issued, the AMC references diagnoses and etiological opinions for the claimed disabilities as obtained from the March 2011 VA examination report that is not in the Veteran's claims file, either his physical claims file or electronic ("Virtual VA") claims file.  The complete March 2011 VA examination report therefore needs to be associated with the claims file, physical or electronic, so the Board has opportunity to consider this additional evidence to properly adjudicate these pending claims.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Associate with the claims file the complete March 2011 VA examination report for the Veteran's claimed right foot disability, left foot disability, right knee disability, left knee disability, low back disability, and hypertension, especially the list of the diagnoses made at the conclusion of that evaluation and the nexus opinions proffered regarding the etiologies of these claimed disabilities in terms of whether they are related to the Veteran's service.

Failure to provide this evidence that was referenced in the May 2012 SSOC, but that is not currently in the physical or electronic claims file, will in turn warrant automatic rescheduling of a new VA examination for this necessary comment.

2.  Once this additional evidence is associated with the claims file, again, either the physical or electronic file, then return this case to the Board for further appellate consideration.  Another SSOC would only be required if there is an additional examination or other evidence not addressed in the most recent May 2012 SSOC.  If it turns out that another SSOC must be provided, then give the Veteran and his representative time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


